Citation Nr: 0019495	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  96-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a fractured left zygoma with deviated septum and 
antrostomy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1960 
to August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
continued a 10 percent rating for the service-connected 
residuals of a fractured left zygoma with deviated septum and 
antrostomy which had been in effect since September 1970.  

In September 1996, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991). 

The case was previously before the Board in December 1996 and 
August 1998.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of a fractured 
left zygoma with deviated septum and antrostomy are 
manifested by objective evidence of tenderness over the left 
maxillary sinus, left facial numbness, subjective complaints 
of postnasal drip, subjective complaints of daily headaches, 
and no objective findings of crusting or purulent discharge.  

3.  The veteran's service-connected residuals of a fractured 
left zygoma with deviated septum and antrostomy are more 
favorably rated under the old rating schedule.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected residuals of a fractured left zygoma with 
deviated septum and antrostomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.97, Diagnostic Codes 6513, 6514 (1995), 
amended by 38 C.F.R. § 4.97, Diagnostic Codes 6513, 6514 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that his 
service-connected residuals of a fractured left zygoma with 
deviated septum and antrostomy has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self-support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran claims that his service-connected residuals of a 
fractured left zygoma with deviated septum and antrostomy is 
chronic and that his symptoms warrant an increased rating.  
The veteran's service medical records reveal that he suffered 
an injury to his face in December 1963.  This resulted in a 
fracture of the left zygomatic arch and left lateral 
maxillary antral wall.  Surgical reduction of the fractures 
was required.  

The veteran has been service-connected for the residuals of a 
fractured left zygoma with deviated septum and antrostomy at 
a 10 percent disability rating effective from September 1970.  
As this particular rating has been in effect for more than 
twenty years, it is protected from reduction. 38 U.S.C.A. § 
110 (West 1991); 38 C.F.R. § 3.951(b) (1999).  

A September 1988 VA otolaryngology (ENT) consultation report 
reveals that the veteran had hemoptysis.  The veteran's 
history of injury and sinus surgery was noted.  A March 1995 
VA treatment record reveals that the veteran had complaints 
of congestion.  X-ray examination was ordered.  In July 1995 
the x-ray examination of the veteran's sinuses was conducted 
and revealed "normal paranasal sinuses."  

In February 1997 a VA examination of the veteran was 
conducted.  The veteran reported having "constant headaches 
day and night.  His left ear aches all the time and is very 
sensitive to touch, he has a bilateral nasal discharge 
constantly."  Physical examination revealed tenderness of 
the zygomatic arch, and some deviation of the nasal septum to 
the right.  No nasal discharge was noted.  X-ray examination 
of the veteran's sinuses was conducted and a probable osteoid 
osteoma of the left frontal sinus was noted.  However, the 
opinion of the physician conducting the October 1998 VA 
examination was that this was unrelated to the veteran's 
inservice injury.  

In October 1998 the most recent VA examination of the veteran 
was conducted.  The veteran reported having chronic postnasal 
drip and daily headaches.  Physical examination revealed no 
visualization of purulent discharge.  There was no speech 
impairment or difficulty breathing noted.  There was palpable 
tenderness over the left maxillary sinus.  The nasal septum 
was midline with no evidence of crusting, lesions, polyps, or 
nasal insufficiency.  Left facial numbness was noted, but 
there was no facial asymmetry.  

In September 1996 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  The 
veteran testified that he had constant headaches, nasal 
congestion, and nasal drip.  He claimed that he had 
difficulty speaking because of pain on the left side of his 
face which radiated into his jaw and left ear.  However, no 
speech impairment was noted on the 1998 VA examination.  He 
reported treating his symptoms with over-the-counter 
medications.  The Board notes that at the hearing, and when 
providing history at VA examinations, the veteran reports 
having undergone up to 12 surgeries on his sinuses.  However, 
as noted in the October 1998 VA examination report, there is 
no evidence contained in the veteran's claims file which 
confirms post-service sinus surgery.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1999).  The veteran's service-connected residuals of 
a fractured left zygoma with deviated septum and antrostomy, 
are rated by analogy to sinusitis.  

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
respiratory disorders, including sinusitis, was changed 
during the course of the veteran's appeal.  Compare 38 C.F.R. 
4.97, Diagnostic Codes 6513, 6514 (1995), with 38 C.F.R. 
§ 4.97, Diagnostic Codes 6513, 6514 (1999).  In this case, 
the RO reviewed the veteran's claim under the new rating 
criteria in April 2000, and provided the veteran with the new 
criteria in an April 2000 Supplemental Statement of the Case.  
Moreover, the veteran and his representative were given an 
opportunity to respond to the new regulations.  Accordingly, 
the Board concludes that the veteran will not be prejudiced 
by the Board's review of his claim on appeal because due 
process requirements have been met.  VAOPGCPREC 11-97 at 3-4 
(Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the old rating schedule chronic ethmoid, frontal, and 
maxillary sinusitis are rated as chronic sphenoid sinusitis 
under the rating schedule.  38 C.F.R. Part 4, § 4.97, 
Diagnostic Codes 6511, 6512, 6513, 6514 (1995).  Sinusitis 
with x-ray manifestations only with mild or occasional 
symptoms warrants a noncompensable (0%) evaluation.  Moderate 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches warrants a 10 percent evaluation.  Severe sinusitis 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence warrants a 30 percent evaluation.  Postoperative 
chronic sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms following repeated operations warrants a 50 percent 
disability evaluation.  38 C.F.R. Part 4, § 4.87, Diagnostic 
Code 6514 (1995).

Under the current rating schedule sinusitis detected by x-ray 
only warrants a noncompensable (0%) evaluation.  A 10 percent 
rating contemplates one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
next higher rating of 30 percent contemplates three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Finally, the highest assignable 
rating of 50 percent contemplates " following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6514 
(1999).  The rating schedule also defines an "incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician."  38 C.F.R. § 4.97, Diagnostic 
Code 6514, Note (1999). 

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case. VAOPGCPREC 11-97 at 
1; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
determination depends on the facts of the particular case and 
therefore is made on a case-by-case basis. VAOPGCPREC 11-97 
at 2.  In the present case the Board finds that the old 
rating schedule is slightly more favorable to the veteran's 
claim than the rating under the current rating schedule.  
Compensable ratings under the new rating schedule 
contemplate, at a minimum, antibiotic treatment, or three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6514 (1999).  
The competent evidence of record reveals complaints of 
occasional headaches.  There is no evidence of discharge and 
there is no evidence of antibiotic treatment.  

The veteran's service-connected residuals of a fractured left 
zygoma with deviated septum and antrostomy, is currently 
rated as 10 percent disabling under 38 C.F.R. Part 4, § 4.87, 
Diagnostic Code 6513, 6514 (1995).  That rating contemplates 
moderate sinusitis with discharge or crusting or scabbing, 
and infrequent headaches.  The evidence of record reveals 
that there is objective evidence of tenderness over the left 
maxillary sinus and left facial numbness.  The veteran report 
shaving constant postnasal drip and daily headaches.  
However, on examination there is no objective evidence of and 
discharge.  Also, there is no evidence of the myriad of 
surgeries the veteran claims to have undergone and no 
evidence of medical treatment for headaches or sinus 
problems.  There is no evidence of severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence, chronic osteomyelitis requiring repeated 
curettage, or other severe symptoms.  38 C.F.R. Part 4, § 
4.87, Diagnostic Code 6514 (1995).  Essentially the competent 
medical evidence of record reveals that the veteran's sinus 
disability has been stabilized for over three decades.  As 
such, the preponderance of the evidence is against the claim 
for a compensable rating for the veteran's service-connected 
sinusitis.  


ORDER

An increased rating for the service-connected residuals of a 
fractured left zygoma with deviated septum and antrostomy is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

